NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10244

                Plaintiff-Appellee,             D.C. No.
                                                1:12-cr-00160-LJO-SKO-1
 v.

DIAMANTE ALFRED, AKA Alfred, AKA                MEMORANDUM*
Diamante Deshon,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Diamante Alfred appeals from the district court’s judgment and challenges

the 60-month sentence imposed upon his second revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Alfred’s
request for oral argument is denied.
      Alfred contends that the district court improperly based the sentence on an

earlier promise to impose the statutory maximum term if Alfred violated

supervised release, rather than an individualized sentencing determination. He also

contends that the district court’s purported predetermination of his sentence

required the court’s recusal under 28 U.S.C. § 455 and the Due Process Clause.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. Though the district court

referred during the revocation hearing to its earlier promise that a violation of

supervised release would result in imposition of the statutory maximum term, the

district court considered the 18 U.S.C. § 3583(e) factors and properly based the

sentence on the need to protect the public, Alfred’s multiple breaches of the court’s

trust, and a determination that Alfred was not amenable to supervision. See United

States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007). Further, contrary to

Alfred’s contention, the district court’s explanation of its decision to impose the

statutory maximum sentence was adequate. See United States v. Carty, 520 F.3d

984, 992-93 (9th Cir. 2008) (en banc). This record does not support Alfred’s

argument that the court’s decision to impose the 60-month sentence was based on

improper bias, and the district judge did not plainly err by failing to recuse himself.

See United States v. Rangel, 697 F.3d 795, 804 (9th Cir. 2012).

      Alfred next contends that the sentence is substantively unreasonable. The


                                          2                                     19-10244
district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The above-Guidelines sentence is substantively reasonable in light of

the § 3583(e) sentencing factors and totality of the circumstances, including

Alfred’s poor performance on supervision and the nature of his violations. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                     19-10244